     Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 1 of 65 Page ID #:11034




 1    Michael J. Avenatti (Pro Se)
 2    H. Dean Steward, SBN 85317
 3    17 Corporate Plaza, Suite 254
      Newport Beach, California 92660
 4    Tel (949) 481-4900
      Fax (949) 706-9994
 5
 6    Advisory Counsel for Defendant
      MICHAEL JOHN AVENATTI
 7
 8
                               UNITED STATES DISTRICT COURT
 9
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                      SA CR No. 19-061-JVS
12                Plaintiff,                         DEFENDANT’S SUBMISSION
                         v.                          REGARDING ABILITY TO CROSS
13                                                   EXAMINE WITNESSES ON PENDING
14    MICHAEL JOHN AVENATTI,                         LAWSUITS

15                Defendant.
16
17
            Defendant Michael John Avenatti (“Mr. Avenatti”), through advisory counsel, H.
18
      Dean Steward, hereby files this submission regarding the ability to cross examine
19
      witnesses, including Ms. Judy Regnier, on the subject of pending lawsuits that relate to
20
      the subject matter of the case before this Court.
21
            On July 28, 2021, Mr. Avenatti performed a portion of his cross-examination of
22
      Ms. Judy Regnier. The examination continues as of the time of this filing. During the
23
      examination this far, Mr. Avenatti has attempted to elicit testimony that Ms. Regnier had
24
      been named in two lawsuits related to two of the alleged victims in this case.
25
      Specifically, Ms. Regnier, alongside Mr. Avenatti, has been sued in two civil matters in
26
      connection with the allegations made in the current Indictment as they relate to Mr.
27
      Johnson and Mr. Barela. See, Exhibit A – Johnson Civil Complaint; See also, Exhibit B
28
     Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 2 of 65 Page ID #:11035




 1    – Barela Civil Complaint. Mr. Avenatti has been precluded from questioning Ms.
 2    Regnier about the allegations made against Ms. Regnier by Mr. Johnson and Mr. Barela
 3    within these complaints. Mr. Avenatti should be permitted to explore this line of
 4    questioning.
 5           The Sixth Amendment to the United States Constitution guarantees the defendant
 6    the right to be confronted with the witnesses against him. U.S. Const. Amend. VI. The
 7    Sixth Amendment protects “the right to cross-examine witnesses to attack their general
 8    credibility or to show their possible bias or self-interest in testifying.” United States v.
 9    Davis, 2015 U.S. Dist. LEXIS 15524, at *14-15 (C.D. Cal. 2015); citing Hughes v.
10    Raines, 641 F.2d 790, 792 (9th Cir. 1981). The confrontation clause “requires a
11    defendant to have some opportunity to show bias on the part of the prosecution witness.”
12    Id. citing United States v. Abel, 469 U.S. 45, 50 (1984); See also Fowler v. Sacramento
13    Cnty. Sheriff’s Dep’t, 421 F.3d 1027, 1036 (9th Cir. 2005); United States v. Jones, 766
14    412, 413 (9th Cir. 1985)(“when cross-examination concerns bias, the test is whether the
15    jury had sufficient information to assess the witness’s bias even without the excluded
16    information”). The exposure of a witness’ motivation in testifying is a “proper and
17    important function of the constitutionally protected right of cross-examination.” United
18    States v. Kohring, 637 F.3d 895, 905 (9th Cir. 2011); citing Davis v. Alaska, 415 U.S.
19    308, 318 (1974).
20           Although the district court can exercise its discretion to avoid undue consumption
21    of time, “these legitimate concerns cannot justify so severe a limitation as to prevent the
22    jury from finding out what it needs in order to judge rationally whether the witnesses
23    might be lying…” United States v. Harris, 185 F.3d 999, 1008 (9th Cir. 1999).
24    Pecuniary interest may be shown to prove bias and “a defendant may ordinarily cross
25    examine a prosecution witness to prove bias by proving that the witness is suing him.”
26    Id. Likewise, seeing as Ms. Regnier is an alleged joint tortfeasor with Mr. Avenatti in
27    both civil cases, it is in her best interest to see to it that Mr. Avenatti is convicted in this
28
                                                      2
     Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 3 of 65 Page ID #:11036




 1    case and criminal restitution orders are issued in favor of Mr. Barela and Mr. Johnson, as
 2    it could decrease, if not eliminate, her financial liability in the two civil cases. Further, it
 3    is likely that the testimony she gives in these proceedings could be used against her in
 4    either of the referenced civil actions. The knowledge of this fact may color her testimony
 5    in a manner that seeks to protect herself at the detriment of Mr. Avenatti. Mr. Avenatti
 6    should be permitted to alert the jury that both Mr. Barela and Mr. Johnson have made
 7    claims against her specifically in connection with the instant action before this Court.
 8          Accordingly, Mr. Avenatti asks that he be permitted wide latitude to cross-
 9    examine Ms. Regnier on the two cases and her bias and the pecuniary interest underlying
10    her testimony.
11     Dated: July 29, 2021                       Respectfully submitted,
12
                                                  /s/ Michael J. Avenatti
13
14
                                                  Defendant
15
                                                  MICHAEL JOHN AVENATTI
16
17

18
19
20
21
22
23
24
25
26
27
28
                                                     3
     Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 4 of 65 Page ID #:11037




 1
 2
 3
 4
 5
 6
 7
 8
 9
10

11
12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27                                   EXHIBIT A
28
                    Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 5 of 65 Page ID #:11038




                         CALLAHAN & BLAINE,APLC
                           1
                         Daniel J. Callahan(SBN 91490)
                       2 Edward Susolik(SBN 151081)
                         Raphael Cung(SBN 201829)
                       3 3 Hutton Centre Drive, Ninth Floor
                         Santa Ana, California 92707
                       4 Telephone (714)241-4444

                       5       Attorneys for Plaintiff GEOFFREY E. JOHNSON

                       6

                       7

                       8                              SUPERIOR COURT OF CALIFORNIA
                       9                      COUNTY OF ORANGE,CENTRAL JUSTICE CENTER
                      10

                      11       GEOFFREY E. JOHNSON,an individual,            Case No.
                      12                         Plaintiff,
CALLAHAN & BLAINE




                                                                             COMPLAINT FOR:
                      13             v.
                                                                         (1)            Professional Negligence
                      14 MICHAEL J. AVENATTI, an individual;             (2)            Breach of Fiduciary Duties
                         AVENATTI & ASSOCIATES, APC,a                    (3)            Breach of Contract
                      15 California corporation; JASON M.FRANK,          (4)            Intentional Fraud
                         an individual; JASON FRANK LAW,PLC,a            (5)            Conversion
                      16 California corporation; MICHAEL Q.              (6)            Aiding and Abetting
                         EAGAN,an individual; SCOTT H. SIMS, an
                      17 individual; EAGAN AVENATTI,LLP (aka
                         THE TRIAL GROUP,LLP), a California                  DEMAND FOR JURY TRIAL
                      18 limited liability partnership; JUDITH K.
                         REGNIER,an individual; and DOES 1
                      19 through 25, inclusive,

                      20                         Defendants.

                      21

                      22

                      23

                      24

                      25

                      26
                      27

                      28



                                                   COMPLAINT FOR PROFESSIONAL NEGLIGENCE
                               Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 6 of 65 Page ID #:11039




                                        1                                            INTRODUCTION

                                     2              1.      Plaintiff GEOFFREY E. JOHNSON("JOHNSON") was victimized the first time

                                     3       when he was severely injured, rendered a paraplegic, and otherwise physically and mental l\

                                     4 traumatized by the acts and omissions ofthe Los Angeles County Sheriffs Department.

                                     5       Wrongfully arrested by County law enforcement(which eventually dismissed all charges),

                                     6 JOHNSON was driven to attempt suicide, twice, by flinging himselffrom an elevated floor, after

                                     7 the County's Sheriff Deputies failed to care for him, and such Deputies and other prisoners abused

                                     8      JOHNSON during his unwarranted incarceration.

                                    9               2.     JOHNSON hired attorneys to seek justice and compensation. Little did JOHNSON

                                   10 know that he would be victimized a second time when his own attorneys turned against him. They

                                   11       took, and/or allowed the taking of, the vast majority of a $4,000,000 settlement payment that,
                     0
                                   12 unbeknownst to JOHNSON,Los Angeles County had agreed to pay for his benefit, and did in fact
CALLAHAN & BLAINE




                    z0
                          1
                         " Tr
                        .
                        r" ,r
                        cv    0
                    0Z
                    a.  <
                              0    13       pay to his attorneys' client trust account in January 2015.
                       z .4. 5
                           "
                         2 7:
                           r
                                   14               3.     JOHNSON did not discover this taking until late March-early April 2019, when
                         <
                    < W 0 Li (L
                    Z
                    0
                          -z
                           0<      15       such facts were revealed in connection with a dispute between some of his former attorneys and a
                    7()w <    °.
                    In 0
                    UJ   <
                       Z      5
                    0    Z         16 federal criminal investigation of one ofthose attorneys.
                    a- I— u)
                    <

                                   17              4.      The most notorious ofthe attorneys who harmed JOHNSON is Defendant

                                   18       MICHAEL J. AVENATTI("AVENATTI"),the former fixture on cable TV best known for

                                   19 representing adult actress Stormy Daniels, and for about five minutes an aspiring Presidential

                                   20 candidate. AVENATTI is now facing more than 300 years in prison after being indicted by

                                   21       federal prosecutors on both coasts for a host of wrongful conduct, including against JOHNSON,

                                   22 who is identified as "Client 1" in a 36-count indictment filed by the U.S. Attorney's Office on

                                   23       April 10, 2019 in the Central District of California for wire fraud, tax evasion, and related criminal

                                   24 offenses.

                                   25              5.      Through his influence over Defendant law firm EAGAN AVENATTI, LLP,

                                   26 sometimes also known as "THE TRIAL GROUP,LLP"("EAGAN AVENATTI"), AVENATTI

                                   27 played a primary role in refusing to pay to JOHNSON the settlement funds allocated to him, and

                                   28       then siphoning off those funds. AVENATTI then repeatedly lied to JOHNSON in falsely stating

                                                                                           -2-
                                                                     COMPLAINT FOR PROFESSIONAL NEGLIGENCE
                                     Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 7 of 65 Page ID #:11040




                                           1   that Los Angeles County would pay only in installments over years and years. and that it would

                                           2 not begin such payments until the County approved of a special needs trust created for

                                           3   JOHNSON. AVENATTI also paid, and caused EAGAN AVENATTI to pay, JOHNSON the

                                           4 minimal amounts of approximately $1,900 once a month to lull JOHNSON into thinking that the

                                           5   underlying case and any settlement from it were being properly handled. AVENATTI claimed to

                                          6 JOHNSON that such minimal payments represented an "advance" against any potential future

                                           7 settlement payment from Los Angeles County -- when in fact Los Angeles County had already

                                           8   paid $4,000,000 for the benefit of JOHNSON to EAGAN AVENATTI's client trust account.

                                          9 AVENATTI has since drained EAGAN AVENATTI's client trust account and any other bank

                                         10 accounts of this money earmarked for JOHNSON.

                                         11           6.      While AVENATTI was the main bad actor, he could not have done what he did to
                       0
                                         12 JOHNSON and other clients had the other attorneys at EAGAN AVENATTI not turn a blind eye
CALLAIIAN & BLAINE




                     zo
                     2
                     <     -
                     o
                     CC I-           0
                        z
                     .- <
                     O
                        z
                                     •   13    and allow AVENATTI to direct those predatory actions against JOHNSON.
                     8W      "

                        ix
                                         14           7.     Defendant JASON M.FRANK("FRANK")has stated the following on the record:
                     -I 0 <
                     "<J W U Li
                     Z
                     0
                            -Z -1
                           <0 <          15 "I was also counsel for Mr. Johnson";"Mr. Johnson was "a client that I actually brought to the
                     CT
                      )W
                     (/) 0      El
                          <
                     LL Z
                     00 Z                16 firm": and "Jeffrey [sic] Johnson was a client that I brought into Eagan Avenatti."
                     0- I- U)
                     <7

                                         17           8.     Despite admittedly serving as JOHNSON's counsel, and being aware ofthe inflow

                                         18    offunds into and out ofEAGAN AVENATTI by reason of his revenue and profit participation

                                         19 agreement with EAGAN AVENATTI and the other attorneys there, FRANK negligently failed to

                                         20 ensure that JOHNSON would be paid the moneys that were allocated to JOHNSON,and failed to

                                         21    monitor the actions of AVENATTI and EAGAN AVENATTI with respect to such payments and

                                         22 report the same to client JOHNSON. Indeed, FRANK did not care about the circumstances of the

                                         23    payment from Los Angeles County for JOHNSON's benefit until he had a dispute with

                                         24 AVENATTI concerning his share ofthe profits from EAGAN AVENA.11-1. since FRANK sought

                                         25    to claim a portion of the contingency fees arising from the JOHNSON settlement due to his

                                         26 origination ofthe client. As such, FRANK breached his fiduciary duties to JOHNSON,and

                                         27 violated multiple ethical rules to which he is bound as a California-licensed attorney.

                                         28



                                                                       COMPLAINT FOR PROFESSIONAL NEGLIGENCE
                                Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 8 of 65 Page ID #:11041




                                      1           9.     Defendant SCOTT H. SIMS (`SIMS") personally worked on the underlying action

                                     2 on behalf of JOHNSON against Los Angeles County. Thus. SIMS knew, and was in the position

                                     3 to know, the resolution of that action by way of a $4 million settlement payment for JOHNSON's

                                     4 benefit. Yet SIMS.too, covered his eyes and kept silent, because he hoped to continue riding on

                                     5    the success of AVENATTI and EAGAN AVENATTI. In so doing, SIMS was also negligent and

                                     6    breached numerous duties owing to JOHNSON as the client.

                                     7            10.    Defendant MICHAEL Q. EAGAN("EAGAN")was a partner and managing agent

                                     8 ofEAGAN AVENATTI. By the time of the events in question, EAGAN had been practicing law

                                     9 for approximately 40 years. He was supposed to be the "adult in the room" providing stability and

                                    10 management to EAGAN AVENATTI while AVENATTI acted as its more public face. By dint of

                                    11    his position as a partner and managing agent, EAGAN at least shared in controlling the funds that
                      0
                                    12 came in and out ofEAGAN AVENATTI,including payments made to its client trust account for
CALLAHAN & BLAINE




                    Z0
                      LL r
                    0
                    7
                    E
                    <      ,r 2
                          't0
                    0Z
                      Z- z,
                              0     13 the ultimate benefit of clients such as JOHNSON.
                           7. §

                    ° I O
                        CC

                          7 1 - <
                                    14           1 1.    Any reasonable partner and managing agent of a firm who has seen $4 million in
                    J0
                          <
                         I0


                    0
                    -
                           -Z
                          <0<
                          Z =o
                                    15 funds coming into his firm's client trust account would work with the other attorneys and
                        W <
                    (00
                         <
                    LL Z - - 5
                    00 Z            16 personnel at the firm to ensure that payment would be made expeditiously to the client. Only at
                    a- I- (.0
                    <D

                                    17 that point could the attorneys have properly taken whatever contingency fees were earned from the

                                    18 settlement. However. EAGAN abdicated his responsibility, and was content to simply lend his

                                    19 seniority and apparent respectability, and share in the profits of EAGAN AVENATTI. Even

                                    20 though he knew that Los Angeles County had made a large settlement payment for the benefit of

                                    21    JOHNSON,he sat on his hands, turned away his eyes, closed his mouth, and did nothing as

                                    22 AVENATTI subsequently caused those funds to be drained away.

                                    23           12.    Defendant JUDITH K. REGNIER("REGNIER") acted as office manager,

                                    24    paralegal, and administrator at EAGAN AVENATTI. Among REGNIER's duties was to sign

                                    25    checks on behalf ofEAGAN AVENATTI,and she had such check-signing authority from

                                    26 AVENATTI,EAGAN, FRANK,SIMS, and others. REGNIER aided and abetted the deception

                                    27 against JOHNSON and the siphoning of his settlement money by, among other things, signing the

                                    28    checks for $1,900 and causing electronic transfers that were paid occasionally to JOHNSON as a

                                                                                       -4-
                                                                  COMPLAINT FOR PROFESSIONAL NEGLIGENCE
                                Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 9 of 65 Page ID #:11042




                                      1    way to hide from him that $4.000,000 in settlement funds had been paid to EAGAN

                                      2 AVENATTI"s client trust account. To the extent that REGNIER carried out only AVENATTI's

                                      3   illegal orders, FRANK,EAGAN,and SIMS breached their duties to properly supervise her, thus

                                     4 allowing REGNIER to aid and abet AVENATTI in wrongful conduct that significantly harmed

                                      5   JOHNSON.

                                     6            13.    Due to this scheme to take JOHNSON's settlement funds, JOHNSON also lost his

                                     7 supplemental security income benefits. When in 2018, the Social Security Administration

                                     8 ("SSA")became aware of the monthly payments of approximately $1,900 received by

                                     9 JOHNSON,SSA asked JOHNSON for information on such payments. to confirm his eligibility

                                    10 for supplemental security income. JOHNSON asked AVENATTI and REGNIER to provide such

                                    11    information to the SSA,and otherwise to ensure that he would continue to receive supplemental

                                    12 security income, given that the monthly payments made to him were represented as "advances"
CALLAHAN & BLAINE




                                    13    against the settlement payment(and therefore not "income").

                                    14            14.    AVENATTI and REGNIER promised to contact SSA to clear up the matter and

                    0 ° 0=      O
                                    15    ensure the continuance of JOHNSON's supplemental security income. However, AVENATTI
                      0
                         < UJ
                    LL Z F-
                    00 z Ui         16 and REGNIER made false statements to SSA, because they believed that if they disclosed true
                    ar N


                                    17 facts about the advances received by JOHNSON,that would have exposed the scheme to siphon

                                    18    away JOHNSON's $4 million settlement funds.

                                    19           15.     Thus,JOHNSON ended up in a worse situation than before he engaged the

                                    20 foregoing attorneys. Not only was JOHNSON deprived of a large settlement payment that

                                    21    otherwise would have come to him, but JOHNSON also lost the modest supplemental security

                                    22 income that partially sustained him after being injured by Los Angeles County.

                                    23           16.     Accordingly, JOHNSON brings this action for at least $9,500,000 in compensatory

                                    24 damages: $4,000,000 in lost settlement funds; at least $500.000 in lost Social Security benefits;

                                    25    and at least $5,000,000 in general damages, including severe emotional distress. Due to the

                                    26 intentional wrongful conduct of AVENATTI and REGNIER,and the gross negl igence and

                                    27 reckless disregard of JOHNSON's rights by FRANK,EAGAN,and SIMS, JOHNSON also seeks

                                    28    punitive damages to the maximum extent allowed under the Constitution. Only in such manner

                                                                                       -5-
                                                                  COMPLAINT FOR PROFESSIONAL NEGLIGENCE
                    Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 10 of 65 Page ID #:11043




                        1   can JOHNSON be compensated for harm that was inflicted on him due to the shocking conduct

                        2 that was engaged in by Defendants.

                        3                                            THE PARTIES

                        4           17.    Plaintiff GEOFFREY E. JOHNSON ("JOHNSON")is an individual who resides in

                        5   the County of Los Angeles.

                        6           18.    Defendant MICHAEL J. AVENATTI("AVENATTI")is an individual who, on

                        7 information and belief, resides and/or does business in this County. AVENATTI is an attorney

                        8 admitted and licensed by the State Bar of California.

                        9          19.    Defendant AVENATTI & ASSOCIATES, APC is a purported corporation formed

                       10 under California law, and based in this County, through which AVENATTI acted and operated,

                       11   and continues to act and operate. In reality, AVENATTI was and is the sole shareholder of

                       12 AVENATTI & ASSOCIATES, APC,and AVENATTI has treated the alleged corporation as his
CALLAHAN & BLAINE




                       13 "alter ego" rather than as a separate entity. As such, upholding the corporate form and allowing

                       14 AVENATTI to avoid liability for AVENATTI & ASSOCIATES, APC's debts and liability would

                       15   sanction a fraud and/or promote an injustice. AVENATTI & ASSOCIATES, APC shall be

                       16 included in the term "AVENATTI" in this Complaint unless stated otherwise.

                       17          20.    Defendant JASON M.FRANK("FRANK")is an individual who, on information

                       18   and belief, resides and/or does business in this County. FRANK is an attorney admitted and

                       19 licensed by the State Bar of California.

                      20           21.    Defendant JASON FRANK LAW,PLC is a purported professional corporation

                      21    formed under California law, and based in this County, through which FRANK acted and

                      22 operated, and continues to act and operate. In actuality. FRANK was and is the sole shareholder

                      23 of JASON FRANK LAW,PLC,and FRANK has treated the alleged corporation as his "alter ego"

                      24 rather than as a separate entity. As such, upholding the corporate form and allowing FRANK to

                      25    avoid liability for JASON FRANK LAW,PLC's debts and liability would sanction a fraud and/or

                      26 promote an injustice. JASON FRANK LAW,PLC shall be included in the term "FRANK"in this

                      27 Complaint unless stated otherwise.

                      28

                                                                        -6 -
                                                    COMPLAINT FOR PROFESSIONAL NEGLIGENCE
                    Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 11 of 65 Page ID #:11044




                           1           22.     Defendant MICHAEL Q. EAGAN("EAGAN")is an individual who, on

                        2 information and belief, resides and/or does business in the City and County of San Francisco, and

                        3       does business in this County. EAGAN is an attorney admitted and licensed by the State Bar of

                        4 California.

                        5              23.     Defendant SCOTT H. SIMS ("SIMS")is an individual who,on information and

                        6       belief, resides and/or does business in this County. SIMS is an attorney admitted and licensed by

                        7 the State Bar of California.

                        8              24.     Defendant EAGAN AVENATTI,LLP("EAGAN AVENATTI")purports to be a

                        9 limited liability partnership formed under California. and based in this County, through which

                       10 AVENATTI,FRANK,EAGAN,and SIMS acted and operated. EAGAN AVENATTI, LLP

                       11      sometimes goes by the name "The Trial Group, LLP" and/or other names, but it is referred to here

                       12 as"EAGAN AVENATTI."
CALLAHAN & BLAINE




                       13              25.    During the time periods relevant to this action, AVENATTI,FRANK,EAGAN,

                       14 and SIMS, were all attorneys employed by, agents of, and/or acting on behalf ofEAGAN

                       15      AVENATTI,including with respect to all conduct directed toward and/or affecting JOHNSON.

                       16              26.    Alternatively, or in addition, during all time periods relevant to this action,

                       17 AVENATTI,FRANK,and EAGAN were shareholders and/or controlling persons ofEAGAN

                       18      AVENATTI, and AVENATTI,FRANK,and EAGAN treated the alleged limited liability

                      19 partnership as their "alter ego" rather than as a separate entity. As such, upholding the LLP entity

                      20 and allowing AVENATTI,FRANK,and EAGAN to avoid liability for EAGAN AVENATTI's

                      21       debts and liability would sanction a fraud and/or promote an injustice.

                      22              27.     Defendant JUDITH REGNIER("REGNIER")is an individual who, on information

                      23       and belief, resides and/or does business in this County.

                      24              28.     During the time periods relevant to this action, REGNIER was employed by, an

                      25       agent of, and/or acting on behalf ofEAGAN AVENATTI and the foregoing attorneys

                      26       AVENATTI,FRANK,EAGAN,and SIMS,including with respect to all conduct directed toward
                      27 and/or affecting JOHNSON. During such time periods, REGNIER held the positions and duties

                      28       of office manager, administrator, and paralegal.

                                                                              - 7-
                                                        COMPLAINT FOR PROFESSIONAL NEGLIGENCE
                            Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 12 of 65 Page ID #:11045




                                        1           29.     JOHNSON has no knowledge of the true names and capacities ofthe defendants

                                     2 sued herein as DOES 1-25 (the -Doe Defendants"), and therefore, pursuant C                P. § 474, sues
                                     3 these Doe Defendants by such fictitious names. JOHNSON shall seek leave to amend this

                                     4 Complaint to allege the true names and capacities of said Doe Defendants if and when their

                                     5      identities and roles are ascertained. Each of said fictitiously named Doe Defendants are legally

                                     6 responsible in some manner for the occurrences and damages alleged herein, and JOHNSON's

                                     7 damages as herein alleged were proximately caused by the acts ofthese Doe Defendants.

                                     8              30.     At all times herein mentioned, all Defendants were the agents, servants, employees,

                                    9 instrumentalities, representatives, co-venturers, partners, and/or alter egos ofthe other Defendants.

                                   10 In doing the things hereafter alleged, such Defendants were acting in the scope of their authority

                                   11       as agents, servants, employees, instrumentalities, representatives, co-venturers, partners, and/or
                      0
                                   12 alter egos, and with the permission and consent of all other Defendants, and as such share liability
CALLAIIAN & BLAINE




                     z0
                     o LL -
                         0
                     •      a- 2
                     Oz
                     o_ <.,1 •     13       with each other in respect to the matters complained of herein.
                     c
                     ujuiX"_,
                                   14                                         JURISDICTION AND VENUE
                     zx
                     O ‹0‹         15               31.    The Court has personal jurisdiction over all Defendants because they are all citizens
                     F
                     oLo_=° .
                     w U
                     W
                     •
                     00z 0.1
                     CC    <
                                   16 of California.
                     0- F- cn
                     <n
                                   17              32.     Pursuant to C.C.P. § 395.5, venue is proper as to all Defendants because their

                                   18       principal residences and/or places of business are in this County and judicial di strict, and/or their

                                   19 liability to JOHNSON arises in this County and judicial district.

                                   20                                          COMMON ALLEGATIONS

                                   21              33.     In April 2011, JOHNSON suffered from mental health issues, which led to his

                                   22 improper arrest by the Los Angeles Sheriff's Department and incarceration in the Men's Central

                                   23       Jail in downtown Los Angeles.

                                   24              34.     On August 30, 2011, JOHNSON was driven into twice attempting suicide by the

                                   25       abuse of deputies ofthe Los Angeles Sheriffs Department as well as other inmates while in

                                   26 custody. JOHNSON became severely injured and rendered a paraplegic when he jumped from an
                                   27 elevated floor at the jail. JOHNSON's resulting injuries left him unable to work or support

                                   28       himself. They also left him physically and mentally devastated.

                                                                                            -8-
                                                                      COMPLAINT FOR PROFESSIONAL NEGLIGENCE
                             Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 13 of 65 Page ID #:11046




                                              35.    In approximately early 2012, JOHNSON entered into a retainer agreement and

                                   2 engaged the law firm of EAGAN AVENATTI,LLP("EAGAN AVENATTI")and the attorneys

                                   3 therein to represent him with respect to claims against the County of Los Angeles arising from the

                                  4 above injury.

                                  5           36.    FRANK has stated that it was he who personally "brought" JOHNSON into

                                  6 EAGAN AVENATTI as a client.

                                  7           37.    At this inception stage, FRANK and AVENATTI interacted with JOHNSON

                                  8   and/or JOHNSON's relatives who helped him to look for an attorney. However, neither FRANK

                                  9 nor AVENATTI ever explained to JOHNSON the terms ofthe representation. While JOHNSON

                                 10 understood that EAGAN AVENATTI and the attorneys therein would represent him on a

                                 11   contingency basis (as is the case with the vast majority of plaintiff's personal injury actions),
                      0
                                 12 neither FRANK nor AVENATTI,nor anyone else at EAGAN AVENATTI,explained to
CALLAHAN & BLAINE




                    Z0
                    O LL n
                         a
                    <
                    W H 0 V0
                    OZ     VO    13 JOHNSON the calculation of his fees and costs (including the contingency percentage), or how
              '
              11- 22,5
              0     N Q
                      W ee
                       0

                          .
                          7,N‹
                                 14 any settlement or judgment funds would be handled.
 'W3Wn

                    0 1.
                       " < o <   15          38.     During all relevant time periods, including during the course of representing
                    W o
                          <W >
                    0 0ZIO
                    W H< F-
                                 16 JOHNSON,AVENATTI and EAGAN were partners and/or managing agents ofEAGAN
                    ° - 1-0


                                 17 AVENATTI. AVENATTI and EAGAN had control over funds coming into and flowing out of

                                 18 EAGAN AVENATTI,including such funds deposited into or paid out ofEAGAN AVENATTI's

                                 19 client trust account.

                                 20          39.     During all relevant time periods, including during the course of representing

                                 21   JOHNSON,FRANK had a revenue and profit sharing arrangement with EAGAN AVENATTI,

                                 22 first orally and then in writing. In sum and substance, such agreement between FRANK and

                                 23 EAGAN AVENATTI and its other attorneys entdi I cd FRANK receiving a certain percentage of

                                 24 fees from clients who were originated by him. Thus. FRANK had an incentive to and did keep

                                 25   apprised of and determine which funds were received by EAGAN AVENATTI,from or with

                                 26 respect to which clients, and EAGAN AVENATTI's expenses or payouts with respect to such
                                 27 clients. since his compensation depended on such funds.

                                 28

                                                                                     -9-
                                                               COMPLAINT FOR PROFESSIONAL NEGLIGEN(
                             Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 14 of 65 Page ID #:11047




                                        1           40.     The attorneys at EAGAN AVENATTI who personally worked on JOHNSON's

                                        2 matter included AVENATTI,FRANK,and SIMS. Additionally, EAGAN monitored the progress

                                        3   and handling ofthe matter, including after litigation was filed on JOHNSON's behalf as

                                       4 elaborated below.

                                        5           41.     On or about October 9,2012, represented by EAGAN AVENATTI and

                                       6 AVENATTI,FRANK,and SIMS personally, JOHNSON filed a lawsuit against the County of Los

                                       7 Angeles and its officials, including former Los Angeles County Sheriff Leroy "Lee" Baca.

                                       8    JOHNSON alleged the deprivation of his constitutional due process rights, civil rights violations,

                                       9 and failure to provide immediate medical care, in the matter entitled Johnson v. Baca, et al., Los

                                      10 Angeles Superior Court, Case No. BC493409. On or about June 21, 2013, defendants removed

                                      11    that action to the United States District Court for the Central District of California, as Johnson v.
                      0
                                      12 Baca, et al., Case No. 13-CV-4496-MMM. The foregoing action filed and maintained on
CALLAHAN & BLAINE




                    z0
                    0

                    rx           0
                    O Z_         0    13    JOHNSON's behalf shall be referred to as the "Underlying Action."
                    it
                         w       _1
                             -        14           42.     EAGAN AVENATTI,through attorneys AVENATTI,FRANK,and SIMS

                        wz<<-Z
                             00< 15 personally, litigated the action, including preparing JOHNSON for deposition, until approximately
                    Cow 0
                    00.          16 January 2015.
                    Q- W
                    ¢=

                                      17           43.     In about late October to early November 2014,EAGAN AVENAI 'l I. through

                                      18    AVENATTI,FRANK,and SIMS personally, reached an agreement in principle with Los Angeles

                                      19 County on all material terms of a settlement, including the settlement sum of$4 million for

                                      20 JOHNSON. Due to the nature of how the County's governing authorities operate. the County

                                      21    initially took the position that it would take a minimum of six months for its Board of Supervisors

                                      22 to meet and approve the settlement(or until at least May 2015). EAGAN AVENATTI.through

                                      23    attorneys AVENATTI,FRANK,and SIMS personally, demanded from the County that payment

                                      24    be made within 60 days, or by approximately January 2015. For instance, in a court hearing on

                                      25    November 7, 2014 to review the status and results of mediation, AVENATTI represented to the

                                      26 Court that payment was needed expeditiously because client JOHNSON "is a paraplegic and is in
                                      27    need of the funds.-

                                      28

                                                                                           - 10 -
                                                                     COMPLAINT FOR PROFESSIONAL NEGLIGENCE
                    Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 15 of 65 Page ID #:11048




                        1          44.     The County of Los Angeles ultimately relented to an expeditious payment. On or

                        2 about January 21, 2015. EAGAN AVENATTI,through attorneys AVENATTI,FRANK,and

                        3   SIMS personally, entered into a written settlement agreement with Los Angeles County

                        4 supposedly on behalf of JOHNSON (see Exhibit A).

                        5          45.     Consistent with the settlement agreement, on or about January 26, 2015, the County

                        6 of Los Angeles issued a check for $4 million, made payable to the attorney client trust account of

                        7 EAGAN AVENATTI(see Exhibit B). Such check was deposited into the bank account for

                        8   EAGAN AVENATTI's client trust account on or about January 29, 2015.

                        9          46.     Although AVENATTI,FRANK,and SIMS were all knowledgeable regarding the

                       10   material terms ofthe settlement agreement, none ofthem informed JOHNSON of Los Angeles

                       11   County's agreement to make a lump sum payment of$4 million for the benefit of JOHNSON.

                       12 AVENATTI,FRANK,SIMS, and EAGAN also knew about but did not inform JOHNSON that
CALLAHAN & BLAINE




                       13 Los Angeles County actually did issue payment in the amount of $4 million for the benefit of

                       14 JOHNSON,and that EAGAN AVENATTI was in possession of such amount in its client trust

                       15   account.

                       16          47.    Instead, AVENATTI met with JOHNSON and lied to him about the disposition of

                      17 the Underlying Action. AVENATTI falsely stated to JOHNSON that Los Angeles County would

                      18    pay any settlement money only in quarterly installments over ten or more years, and that Los

                      19    Angeles County would begin such payments only upon the establishment of a special needs trust

                      20 for JOHNSON,and the County's approval of such trust. AVENATTI also falsely assured

                      21    JOHNSON that he and his colleagues would create such a special needs trust so that such

                      22 payments could be received from Los Angeles County.

                      23           48.    Those statements were lies designed to buy enough time to siphon off these funds,

                      24 and to prevent JOHNSON from look into the handling of his case. In reality, EAGAN

                      25    AVENATTI had already received and cashed a lump sum payment from Los Angeles County for

                      26 $4 million.

                      27           49.    FRANK,EAGAN. and SIMS were aware of AVENATTI's misstatements to

                      28    JOHNSON and acquiesced to them. At the very least, FRANK,EAGAN,and SIMS failed to



                                                    COMPLAINT FOR PROFESSIONAL NEGLIGENCE
                    Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 16 of 65 Page ID #:11049




                        1   consult with their client JOHNSON regarding the disposition ofthe Underlying Action. If one of

                        2 them had simply reached out to JOHNSON and learned what AVENATTI had said to him

                        3 (falsely) about the required conditions for Los Angeles County to make payment, JOHNSON

                        4   would have learned that his funds had already been received and taken steps to secure them.

                        5           50.    Instead, FRANK,EAGAN,and SIMS deferred to AVENATTI and took a hands-

                        6 off approach to the matter after the settlement agreement was entered into, even though they all

                        7 had individual and personal duties toward JOHNSON,including a duty to inform that $4 million

                        8   had been paid and received for his benefit.

                        9           51.    The "see-no-evil, hear-no-evil" approach of FRANK and SIMS was engaged in by

                       10 EAGAN as well. Even though EAGAN shared control of EAGAN AVENATTI's finances,

                       11   including funds flowing into and out ofthe client trust account, he refused to do anything to

                       12 ensure that the client was being paid the settlement funds paid by Los Angeles County. EAGAN
CALLAHAN & BLAINE




                       13 knew that $4 million paid by Los Angeles County for JOHNSON was deposited into EAGAN

                       14   AVENATTI's bank account(no one could miss that), but he refused to exercise any control or

                       15   supervision over such funds, despite EAGAN AVENATTI being counsel ofrecord for JOHNSON

                       16 in the Underlying Action.

                       17          52.     AVENATTI told JOHNSON that while EAGAN AVENATTI was working to set

                       18   up and obtain Los Angeles County's approval of a special needs trust, he would "advance" from

                       19 EAGAN AVENATTI's own funds certain amounts to partially cover Johnson's living expenses.

                      20 Beginning in or about July 2015, mostly once a month, AVENATTI and/or EAGAN AVENATTI

                      21    caused checks or electronic transfers, typically in amounts of$1,900 each. to be sent to

                      22 JOHNSON. The total amount ofthese payments from July 2015 to March 2019 was

                      23    approximately $124,000.

                      24           53.     REGNIER helped in making these minimal payments to JOHNSON to hide the
                      25 siphoning off of his $4 million settlement payment, and to lull JOHNSON into the false

                      26 impression that such settlement funds from Los Angeles County would be forthcoming only after

                      27 the County approved his special needs trust. AVENATTI,FRANK,EAGAN,and SIMS gave

                      28    REGNIER check-signing authority, as well as authority to cause electronic payments made from

                                                                          - 12 -
                                                     COMPLAINT FOR PROFESSIONAL NEGLIGENCE
                                  Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 17 of 65 Page ID #:11050




                                        1   EAGAN AVENATTI's bank accounts. REGNIER,acting on the unlawful direction of

                                        2 AVENATTI,signed such checks and otherwise caused the periodic payments of $1,900 to

                                        3   JOHNSON,knowing that they were designed to buy time and prevent JOHNSON from learning

                                        4 that the $4 million settlement made for his benefit had been paid but was being drained away.

                                        5           54.     While EAGAN,FRANK,and SIMS may not have explicitly ordered REGNIER to

                                        6 act illegally with respect to JOHNSON's settlement money,they knew and had a reason to know

                                        7 that there were irregularities, to say the least, with the disposition of such funds. They knew that

                                        8 $4 million had been paid to EAGAN AVENATTI's client trust account for the benefit of

                                        9 JOHNSON. EAGAN,FRANK,and SIMS also knew,and had reason to know,that REGNIER

                                       10   was signing checks and making electronic payments to JOHNSON for only about $1,900 each

                                      11    month, at which rate it would take over 100 years to complete the settlement payments to
                         Lu
                     z0               12 JOHNSON.
CALLAIIAN & BLAINE




                     0 n
                     <
                        F m v0
                     0z
                     a_   <
                        z — ,„.
                                0     13           55.     In particular, FRANK and EAGAN had access to information concerning the
                     0 -z rv
                         W
                         >0
                                  Z   14 inflows and outflows of money from EAGAN AVENATTI and its client trust account. SIMS
                                  <
                              <

                     0 ;r .
                           1)-Z
                           10 <
                               i
                                      15    personally represented JOHNSON as a client in the Underlying Action and could have easily
                     7
                     C) w <
                     CD 0     a
                     W     < W
                     LL Z
                     00 Z W
                     M     <
                                 5
                                      16 found out from JOHNSON what he was receiving or not receiving with respect to resolution of the
                     0- I— co
                     <

                                      17 lawsuit against Los Angeles County. Given their knowledge of the circumstances, FRANK.

                                      18 EAGAN,and SIMS breached their duty to inform JOHNSON of all material developments, duty

                                      19 to inform the client of a settlement payment, and duty to supervise REGNIER,thereby allowing

                                      20 her to aid AVENATTI in the misappropriation scheme against JOHNSON.

                                      21           56.     In 2017, JOHNSON sought to purchase a house with the settlement funds, which

                                      22 he was hoping to receive sometime shortly, as it had been two years since he had started receiving

                                      23 the "advances" from EAGAN AVENATTI. AVENATTI encouraged JOHNSON to look for real

                                      24    property and helped him find a real estate agent for this purpose. Believing that the settlement

                                      25    would be paid shortly, and based on the false reassurances of AVENATTI,JOHNSON signed a

                                      26 contract to buy a house. AVENATTI later told him that Los Angeles County was still delaying

                                      27 approval ofthe special needs trust and therefore, payment ofthe funds to that trust. The house

                                      28 sale eventually fell through. In retrospect, AVENATTI's encouragement that JOHNSON look for

                                                                                         - 13 -
                                                                     COMPLAINT FOR PROFESSIONAL NEGLIGENCE
                             Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 18 of 65 Page ID #:11051




                                        1   real property was another part ofthe deception to hide that his settlement funds had been siphoned

                                        2 off.

                                        3           57.    In 2018, the federal Social Security Administration("SSA") was conducting a

                                       4 redetermination of JOHNSON's eligibility for supplemental security income benefits. On or

                                        5   about November 1, 2018, SSA sent JOHNSON a letter regarding the redetermination, asking him

                                       6 for information about his apparent monthly payments and related matters. JOHNSON forwarded

                                       7 such communications to AVENATTI and REGNIER, who agreed to provide the requested

                                       8    information to SSA so as to prevent JOHNSON losing his supplemental security income benefits.

                                       9           58.     On or about January 16, 2019, SSA wrote another letter to JOHNSON,stating that

                                      10 because he had not provided the information that SSA had requested, it was eliminating his

                                      11    supplemental security income benefits as of February 2019. SSA's letter added that there was still
                     cc
                     0
                                      12 time to prevent this, but JOHNSON would have to contact SSA right away to provide the
CALLAHAN & BLAINE




                    z0

                    a m — ‘c•
                    cc 1— T., NI' 0
                    Oz
                       — ,
                    x zE,
                              L •
                                  0   13 requested information. JOHNSON again contacted AVENATTI and REGNIER, who said they
                      > 0,
                                      14    would take care of the issue.
                      0‹ —m
                      W  Li:C.,
                    z   -z
                    O Faoa            15           59.     However, AVENATTI and REGNIER provided SSA with false information
                    (
                    7)L11. r°
                    LTI ° <1
                    00z
                    X F <
                                      16 concerning JOHNSON,and did so in a further attempt to hide the siphoning of JOHNSON's
                    0-  W
                    <

                                      17 settlement funds and the successful, years-long effort to cover it up. As a result, JOHNSON lost

                                      18 such social security benefits beginning in February 2019.

                                      19           60.    In approximately February 2019, JOHNSON asked AVENATTI again about the

                                      20 status of the special needs trust and settlement payment. AVENATTI falsely told him that Los

                                      21    Angeles County had not yet begun releasing the settlement funds.

                                      22           61.    On March 22, 2019, AVENATTI testified at a debtor's examination arising from a

                                      23 financial dispute with FRANK. At that examination, AVENATTI took the position that the

                                      24 periodic payments of$1,900 to JOHNSON constituted "an advance on future settlement monies."

                                      25          62.     However, apparently concerned that details about the dealings with JOHNSON

                                      26    would now become publicly known (as AVENATTI's various legal issues were being covered by

                                      27 the press), AVENATTI went to meet in person with JOHNSON during the next few days, March

                                      28 22-24, 2019. During those meetings, AVENATTI stated falsely to JOHNSON that the special

                                                                                        - 14 -
                                                                    COMPLAINT FOR PROFESSIONAL NEGLIGENCE
                                Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 19 of 65 Page ID #:11052




                                          1   needs trust has now been established and Los Angeles County was prepared to make settlement

                                         2 payment, but JOHNSON would have to sign additional documents, including a "Client

                                          3 Testimonial Approval" attesting that AVENATTI is an "exceptional, honest and ethical

                                         4 attorney..." Under duress, JOHNSON signed such documents because he was induced by

                                         5    AVENATTI to believe that his settlement funds were forthcoming. Aside from the "Client

                                         6 Testimonial Approval," JOHNSON is unaware of what were the other documents that

                                         7 AVENATTI forced him to sign during this period, and AVENATTI did not provide JOHNSON

                                         8    with any copies ofthem.

                                         9           63.    On or about April 10. 2019, the U.S. Attorney's Office for the Central District of

                                        10 California released an indictment of AVENATTI on thirty-six counts of criminal offenses,

                                        11    including with respect to the misappropriation of the settlement funds of JOHNSON, who is
                     0
                                        12 referred to the indictment as "Client 1." Shortly after such indictment was announced,
CALLAHAN & BLAINE




                    z0
                    0 LL r

                            —
                    CC I—           0
                    0Z
                    0_ — <      t
                                e       13    AVENATTI posted on-line the "Client Testimonial Approval" that he had extracted from
                    CC Z

                            "
                            Nr          14 JOHNSON using duress and deception.
                        a
                        W 0 Li
                    2      -z
                                        15           64.    It was not until at least late-March to April 2019, through the government's
              .1 W < —
                 0
              LL Z
                    W
                   < LU

              00ZW
              re — <
                                        16 investigation of AVENATTI and JOHNSON's consultation with new counsel, did JOHNSON
              IL   U)
              <

                                        17 begin to discover what had actually happened to his settlement funds. JOHNSON did not learn

                                        18    until March-April 2019 that Los Angeles County had paid $4 million in settlement funds to

                                        19 EAGAN AVENATTI's client trust account in January 2015, and that such funds had been drained

                                        20 thereafter, through the acts and omissions of Defendants AVENATTI,FRANK,EAGAN,SIMS,

                                        21    REGNIER, and EAGAN AVENATTI.

                                        22          65.     JOHNSON had no knowledge, and had no reason to know, of the above acts and

                                        23 omissions because Defendants willfully concealed them from him. In particular, as set forth

                                        24 above, AVENATTI falsely informed JOHNSON on repeated occasions that the settlement money

                                        25 from Los Angeles County had not been paid, and supported such false statements with "advances"

                                        26 to JOHNSON of $1.900 every month or so.

                                        27          66.     In addition, as evidenced by AVENATTI's meetings and discussions with

                                        28    JOHNSON during March 22-24, 2019,there was continuing representation of JOHNSON until at

                                                                                          - 15 -
                                                                     COMPLAINT FOR PROFESSIONAL NEGLIGENCE
                                 Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 20 of 65 Page ID #:11053




                                             1   least March-April 2019, and therefore all applicable statutes of limitation were tolled until at least

                                             2 such period.

                                             3           67.    Alternatively, or in addition, during all relevant periods, JOHNSON was under a

                                             4 physical disability that restricted his ability to commence legal action, and therefore all applicable

                                             5 statutes of limitation were tolled for that separate and independent reason as well.

                                            6            68.    JOHNSON's monetary losses total at least $4,500,000: $4,000,000 from the lost

                                            7 settlement funds and $500,000 in lost social security benefits.

                                            8            69.    Additionally, JOHNSON suffers from severe emotional distress due to being

                                            9 defrauded for four years, and learning that among the people who he had trusted the most, his

                                           10 attorneys, were the ones who had victimized him. Such emotional distress comes on top ofthe

                                           11    mental trauma that JOHNSON already suffered, and continues to suffer, due to the injuries
                      0
                                           12 inflicted by Los Angeles County at issue in the Underlying Action. Accordingly, JOHNSON
CALLAHAN & BLAINE




                    z0
                    0
                        LL
                    •        rt.s"i a-
                                   , r0
                    OZ
                     —
                     z        —
                                    aU     13 seeks compensation of at least $5,000,000 for general damages,for total compensatory damages of
                             z    ' 4" S
                    8 >w-0
                                           14 $9,500,000.
                  =
                 WoW
                • - z -J
                    O
                    = Zz
                          <0 <             15           70.     JOHNSON also seeks punitive damages against Defendants for their acts of malice,
                    UJ UJ < x 0
                    0
                    )0
                          <
                    U- Z
                    0  0z UJ
                    cc 1—
                                           16 oppression, and fraud against him.
                       i—
                    <

                                           17                                      FIRST CAUSE OF ACTION
                                           18                                   PROFESSIONAL NEGLIGENCE

                                           19          (Against Defendants AVENATTI,FRANK,EAGAN,SIMS,EAGAN AVENATTI,

                                           20                                              and DOES 1-10)
                                           21           71.     JOHNSON incorporates by reference paragraphs 1-70 above as though they are

                                           22 fully set forth herein.

                                           23           72.     AVENATTI,FRANK,EAGAN,and SIMS were attorneys who had an attorney-

                                           24 client relationship with JOHNSON. JOHNSON engaged them to represent him in connection

                                           25    with personal injury claims against Los Angeles County, and in litigation against the County in the

                                           26 Underlying Action. As such, AVENATTI,FRANK,EAGAN,and SIMS owed a duty of care to

                                           27 JOHNSON,including but not limited to the duty to protect JOHNSON's best interests in all

                                           28

                                                                                               - 16 -
                                                                         COMPLAINT FOR PROFESSIONAL NEGLIGENCE
                             Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 21 of 65 Page ID #:11054




                                     1   circumstances. EAGAN AVENATTI was the law firm that represented JOHNSON,acting

                                     2 through individual attorneys AVENATTI,FRANK,EAGAN,and SIMS.

                                     3           73.    The misrepresentations, concealment. and other fraudulent conduct of AVENATTI

                                     4 and REGNIER were engaged in by them at the behest of and/or with the authorization ofEAGAN

                                     5   AVENATTI, and therefore EAGAN AVENATTI is liable for such conduct as well.

                                    6            74.    AVENATTI,FRANK,EAGAN,SIMS, and EAGAN AVENATTI breached the

                                    7 following duties to JOHNSON,as set forth under the following California Rules of Professional

                                    8    Conduct("CRPC"): duty to communicate to the client about significant developments(Rule 1.4);

                                    9 duty to communicate settlement offers (Rule 1.4.1); duty not to charge or take unconscionable fee

                                   10 (Rule 1.5); duty to refrain from certain business transactions with the client and pecuniary interests

                                   11    adverse to the client(Rule 1.8.1); duty to safeguard and duly account for funds in which a client
                      rc
                      0
                    z0             12 has interest, including promptly notifying the client of the receipt of such funds(Rule 1.15); duty
CALLAHAN & BLAINE




                    0
                       z N •q• 2
                           •a• 0
                    0z
                    ,a
                     xz—za s_ •
                               o   13 to supervise other lawyers in a law firm, and take reasonable remedial action when necessary
                            "
                                   14 (Rule 5.1); duty to comply with ethical rules notwithstanding the direction of another lawyer (Rule
                      0< z
                     - 0L
                    2       -z
                    o       <o
                            =
                                   15 5.2); and duty to supervise nonlawyer personnel in a law firm (Rule 5.3). In particular, attorneys
                       W
                    CD 0    0-
                    W     < W
                       Z I-
                    00 Z
                       F- <
                                   16 are required to -promptly" distribute to the client funds that the latter is entitled to receive (Rule
                    °- F CO
                        n
                                   17    1.15(d)).

                                   18           75.     Additionally, AVENATTI took client funds without JOHNSON's consent, and

                                   19 made false statements to JOHNSON. However, because all the compensation of AVENATTI,

                                   20 FRANK.EAGAN,and SIMS included some portion ofthe settlement proceeds to which

                                   21    JOHNSON was entitled, AVENATTI,FRANK,EAGAN,and SIMS all breached their duty to

                                   22 JOHNSON by in effect taking unearned fees from him.

                                   23           76.     AVENATTI and EAGAN AVENATTI breached the duty to competently perform

                                   24 legal services when AVENATTI promised that he, and paralegal REGNIER acting under his

                                   25    direction, would provide information and otherwise rectify matters with the Social Security

                                   26 Administration so as to prevent the discontinuation of JOHNSON's supplemental security income

                                   27 benefits. AVENATTI failed to do so, and in fact provided false information to SSA. As a result,

                                   28    JOHNSON was deprived of such governmental benefits.

                                                                                      - 17 -
                                                                 COMPLAINT FOR PROFESSIONAL NEGLIGENCE
                                 Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 22 of 65 Page ID #:11055




                                       1          77.    Further, AVENATTI,FRANK,and EAGAN. who had managerial authority, and

                                       2 SIMS. who had at least "intermediate managerial authority," breached their duty to supervise other

                                       3   lawyers and non-attorney staff at EAGAN AVENATTI.

                                      4           78.    In violating the above duties to client JOHNSON,AVENATTI,FRANK,EAGAN,

                                      5    SIMS, and EAGAN AVENATTI engaged in professional negligence.

                                      6           79.    JOHNSON did not discover the misconduct against him until no earlier than

                                      7 March-April 2019. because such wrongful conduct was concealed from him. Among other things,

                                      8    AVENATTI lied to JOHNSON that the settlement funds had not been paid by Los Angeles

                                      9 County and would not be paid until a special needs trust was established and approved by the

                                     10 County, and AVENATTI and REGNIER caused the payment of minimal funds to JOHNSON to

                                     11    lull him into a false sense of security. FRANK,EAGAN,and SIMS refused to inform JOHNSON
                     0
                                     12 that the County of Los Angeles had paid $4 million for his benefit, and therefore JOHNSON could
CALLAHAN & BLAINE




                    Z O



                    W Ho,
                        r0
                    OZ  VO
                                     13    not know of Defendants' acts and omissions causing him harm until recent events in March-April
                         > 0, ,
                                     14 2019, including the government's investigation ofthe circumstances surrounding the loss of

                                     15    JOHNSON's settlement funds. All of such wrongful acts and omissions by AVENATTI,
          (
          J)°       Lu         <IL

                    00z .
                        1 1J         16 FRANK,EAGAN,and SIMS were engaged in as employees and/or agents ofEAGAN
                         X
                         (,)         17 AVENATTI, and therefore EAGAN AVENATTI is liable for such conduct as well.

                                     18          80.     The acts and omissions of JOHNSON,AVENATTI,FRANK,EAGAN.SIMS, and

                                     19 EAGAN AVENATTI that constituted legal malpractice actually and proximately caused damage

                                     20 to JOHNSON,in an amount to be determined at trial but no less than $9,500,000.

                                     21                                  SECOND CAUSE OF ACTION

                                     22                                BREACH OF FIDUCIARY DUTIES

                                     23         (Against Defendants AVENATTI, FRANK,EAGAN, SIMS,EAGAN AVENATTI,

                                     24                                           and DOES 1-10)
                                     25          81.    JOHNSON incorporates by reference paragraphs 1-80 above as though they are

                                     26 fully set forth herein.

                                     27          82.     AVENATTI,FRANK,EAGAN,and SIMS owed fiduciary duties toward

                                     28    JOHNSON because         were his attorneys. and he was their client. As such, AVENATTI,

                                                                                      - 18 -
                                                                  COMPLAINT FOR PROFESSIONAL NEGLIGENCE
                     Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 23 of 65 Page ID #:11056




                         1   FRANK.EAGAN,and SIMS had a duty to act with the utmost good faith and in the best interests

                         2 of JOHNSON,and with undivided loyalty toward him. As EAGAN AVENATTI was the law

                         3 from through which AVENATTI,FRANK,EAGAN,and SIMS acted toward JOHNSON,

                         4 EAGAN AVENATTI had such fiduciary duties toward JOHNSON.

                         5           83.    In engaging in the acts and omissions set forth above, AVENATTI,FRANK,

                         6 EAGAN,SIMS, and EAGAN AVENATTI breached their fiduciary duties to JOHNSON,

                         7 including their duties to act in his best interests and with loyalty.

                         8           84.    Among other things, AVENATTI caused the misappropriation of the settlement

                         9 funds that were paid into EAGAN AVENATTI's client trust account for the benefit of

                        10 JOHNSON. FRANK,EAGAN,and SIMS knew and had reason to know about such actions but

                        11   failed to take any steps to safeguard JOHNSON. In particular, FRANK.EAGAN.and SIMS

                        12 knew about Los Angeles County's payment of $4 million for the benefit of JOHNSON,but
CALLAIIAN & BLAINE




                        13 refused or otherwise failed to disclose those facts to him, thus allowing AVENATTI to carry out

                        14 his scheme.

                        15          85.     AVENATTI,FRANK,EAGAN,SIMS, and EAGAN AVENATTI's breaches of

                        16 their fiduciary duties to JOHNSON actually and proximately caused damage to him. in an amount

                       17 to be determined at trial but no less than $9,500,000.

                       18           86.     Additionally, the above Defendants engaged in the above breaches of fiduciary

                       19 duties owing to JOHNSON with malice, oppression, or fraud. AVENATTI intended to defraud

                       20 and harm JOHNSON. FRANK,EAGAN,and SIMS acted with gross negligence and/or in

                       21    reckless disregard for JOHNSON's rights. AVENATTI,FRANK,EAGAN,SIMS, and EAGAN

                       22 AVENATTI engaged in the foregoing intentional, fraudulent, and/or grossly negligent conduct at

                       23    the behest of and/or with the authorization ofEAGAN AVENATTI. Accordingly, pursuant to

                       24 Civil Code § 3294, JOHNSON is entitled to recover punitive and exemplary damages against

                       25    those Defendants, in an amount to be proven at trial consistent with Constitutional requirements.

                       26

                       27

                       28

                                                                           - 19 -
                                                      COMPLAINT FOR PROFESSIONAL NEGLIGENCE
                                  Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 24 of 65 Page ID #:11057




                                               1                                    THIRD CAUSE OF ACTION

                                               2                                     BREACH OF CONTRACT

                                               3    (Against Defendants AVENATTI,EAGAN AVENATTI,FRANK,EAGAN,and DOES 1-10)

                                               4          87.     JOHNSON incorporates by reference paragraphs 1-86 above as though they are

                                               5 fully set forth herein.

                                              6           88.     JOHNSON entered into a retainer agreement with EAGAN AVENATTI and the

                                              7 attorneys therein to represent him and provide him legal services in connection with JOHNSON's

                                               8   claims against the County of Los Angeles. Such contract was with the law firm of EAGAN

                                              9 AVENATTI but also with the following managing agents thereof, particularly as they were and

                                             10 are alter egos ofEAGAN AVENATTI: AVENATTI,EAGAN,and FRANK.

                                             11           89.    JOHNSON performed all of his obligations under such contract, including
                      re
                      0
                                             12 cooperating with the above-mentioned Defendants in prosecuting the action.
CALLAHAN & BLAINE




                    Z0
                    0
                             ^    2
                    re F- Col    v0
                    0z                       13           90.    EAGAN AVENATTI,AVENATTI,EAGAN,and FRANK breached and
                         -       gi
                    0 U.1 •-•-

                                             14 otherwise failed to perform their obligations under the retainer agreement with JOHNSON,
                     >
                    5 — u_   Z
                    <      n
                        0:
                         ;'
                          -
                          c
                    zW

                    O        <0
                                 Z
                                             15    including the contractual duty to pay over to him all amounts recovered from the County of Los
                7()                    (3.
                CO 0             11
                W     <           W
                   Z
                00 Z
                •     <
                                 --,
                                  W          16 Angeles from the underlying action.
                   I— CO
                <


                                             17           91.    The refusal or failure ofEAGAN AVENATTI, AVENATTI,EAGAN,and

                                             18 FRANK to perform their contractual duties owing to JOHNSON under the retainer agreement

                                             19 actually and proximately caused him harm, including but not limited to the loss of the $4 million

                                             20 in settlement funds paid by the County of Los Angeles for JOHNSON's benefit.

                                             21                                   FOURTH CAUSE OF ACTION

                                             22                                      INTENTIONAL FRAUD
                                             23        (Against Defendant AVENATTI,REGNIER,EAGAN AVENATTI, and DOES 11-25)

                                             24          92.     JOHNSON incorporates by reference paragraphs 1-91 above as though they are

                                             25 fully set forth herein.

                                             26          93.     AVENATTI made multiple misrepresentations to JOHNSON; notably, that the
                                             27 County of Los Angeles would not pay any settlement funds until a special needs trust was

                                             28    established for JOHNSON,and the County approved such trust. AVENATTI also misled

                                                                                               - 20 -
                                                                           COMPLAINT FOR PROFESSIONAL NEGLIGENCE
                            Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 25 of 65 Page ID #:11058




                                     1   JOHNSON by paying him minimal "advances" on the settlement funds so as to lull him into a

                                    2 false sense of security, and so that JOHNSON would not look into the circumstances of any

                                    3 settlement with Los Angeles County.

                                    4           94.     In actual fact, AVENATTI concealed from JOHNSON that the County of Los

                                    5    Angeles had paid $4 million to the client trust account ofEAGAN AVENATTI in January 2015.

                                    6 AVENATTI, aided and abetted by others, subsequently caused the funds allocated for JOHNSON

                                    7 to be drained.

                                    8           95.     AVENATTI intended for JOHNSON to rely on his misrepresentations and other

                                    9 deceptive conduct with respect to the settlement funds, and JOHNSON did justifiably rely on such

                                   10 representations and conduct of AVENATTI.

                                   11           96.    REGNIER intentionally deceived JOHNSON by also making false statements to
                      LU
                      0
                                   12 him similar to those made by AVENATTI,and writing checks or otherwise causing payments to
CALLAHAN & BLAINE




                    Z0
                    O LL r
                         a NI-
                               2
                    • c  c',,,
                             r0
                    Oz
                    • —
                                   13    JOHNSON ofthe nominal amounts that were claimed as "advances" on any future settlement
                    8ui LU"
                        tx <
                           J rz
                                   14 proceeds from Los Angeles County, when she knew and had reason to know that the settlement
                        O


                      cuj
                    o
                    (
                    7) z  <
                          <0a      15 funds had been paid, and this was all part of a scheme to hide from JOHNSON the taking of such
                      °
                    U- Z
                    00 Z W
                    W    <
                                   16 funds.
                        (/)
                    < D

                                   17           97.    The misrepresentations, concealment, and other fraudulent conduct of AVENATTI

                                   18 and REGNIER were engaged in by them at the behest of and/or with the authorization ofEAGAN

                                   19 AVENATTI,and therefore EAGAN AVENATTI is liable for such conduct as well.

                                   20           98.    The misrepresentations, concealment, and other fraudulent conduct of AVENATTI,

                                   21    REGNIER, and EAGAN AVENATTI actually and proximately caused damage to JOHNSON,in

                                   22 an amount to be determined at trial but no less than $9,500,000.

                                   23           99.    AVENATTI and REGNIER engaged in the above fraudulent acts with malice,

                                   24 oppression, or fraud, in that they intended to defraud and harm JOHNSON. Additionally,

                                   25    AVENATTI and REGNIER engaged in such acts at the behest of and/or with the authorization of

                                   26 EAGAN AVENATTI. Accordingly, pursuant to Civil Code § 3294, JOHNSON is entitled to

                                   27 recover punitive and exemplary damages against AVENATTI,REGNIER, and EAGAN

                                   28    AVENATTI in an amount to be proven at trial consistent with Constitutional requirements.

                                                                                    - 21 -
                                                                 COMPLAINT FOR PROFESSIONAL NEGLIGENCE
                              Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 26 of 65 Page ID #:11059




                                       1                                    FIFTH CAUSE OF ACTION

                                       2                                          CONVERSION

                                       3              (Against Defendant AVENATTI,EAGAN AVENATTI. and DOES 11-25)

                                      4            100.   JOHNSON incorporates by reference paragraphs 1-99 above as though they are

                                       5 fully set forth herein.

                                      6            101.   JOHNSON had the right to possess settlement money of$4,000,000 that was paid

                                      7 by Los Angeles County for his benefit, which check was paid to and cashed by EAGAN

                                      8    AVENATTI's client trust account in approximately 2015.

                                      9           102.    AVENATTI engaged in wrongful acts that converted and dispossessed JOHNSON

                                     10 of the settlement funds from the firm's client trust account, when he improperly diverted to

                                     11    himself and others the foregoing settlement funds to which JOHNSON was entitled. EAGAN
                      0
                                     12 AVENATTI is liable for AVENATTI's acts of conversion, because AVENATTI was a managing
CALLAIIAN & BLAINE




                     z0
                     0 LL n
                     <       vr 2
                     ce   T, m.0
                     0z
                     o_ —
                                u
                                 •   13    agent of EAGAN AVENATTI, and/or EAGAN AVENATTI ratified such conduct by him with
                        zz
                     0
                     0 w- "
                                     14 knowledge.
                       O‘ T'
                           c
                       W0W <

                     O
                       ce
                          ¢0¢        15           103.    AVENATTI and EAGAN AV I NATTI's conversion actually and proximately
                     ()w <
                        < i
                      Z
                     00 z 5          16 caused damage to JOHNSON,in an amount to be determined at trial but no less than $9.000,000.
                          w
                                     17           104.    AVENATTI and EAGAN AVENATTI engaged in the above acts conversion with

                                     18    malice, oppression, or fraud, in that he intended to defraud and harm JOHNSON. Accordingly,

                                     19 pursuant to Civil Code § 3294, JOHNSON is entitled to recover punitive and exemplary damages

                                     20 against AVENATTI and EAGAN AVENATTI in an amount to be proven at trial consistent with

                                     21    Constitutional requirements.

                                     22                                    SIXTH CAUSE OF ACTION
                                     23                                     AIDING AND ABETTING

                                     24           (Against Defendants FRANK,EAGAN,SIMS, and REGNIER and DOES 11-25)

                                     25           105.    JOHNSON incorporates by reference paragraphs 1-104 above as though they are

                                     26 fully set forth herein.

                                     27           106.    FRANK,EAGAN. SIMS, and REGNIER knew that certain tortious, wrongful acts

                                     28    were being committed or would be committed by AVENATTI against JOHNSON., namely,

                                                                                      - 22 -
                                                                   COMPLAINT FOR PROFESSIONAL NEGLIGENCE
                               Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 27 of 65 Page ID #:11060




                                     1   intentional fraud and conversion with respect to the settlement funds to which JOHNSON was

                                     2 entitled.

                                     3          107.   FRANK,EAGAN,SIMS, and REGNIER gave substantial assistance or

                                     4 encouragement to AVENATTI in engaging in such tortious, wrongful acts against JOHNSON.

                                     5          108.   The aiding and abetting of FRANK,EAGAN,SIMS, and REGNIER actually and

                                     6 proximately caused damage to JOHNSON,in an amount to be determined at trial but no less than

                                     7 $9,500,000.

                                     8          109.   FRANK,EAGAN,SIMS, and REGNIER engaged in the above fraudulent acts

                                     9 with malice, oppression, or fraud, in that REGNIER intended to defraud and harm JOHNSON,

                                    10 and FRANK,EAGAN,SIMS acted with gross negligence and in reckless disregard of

                                    11   JOHNSON's rights. Accordingly, pursuant to Civil Code § 3294, JOHNSON is entitled to
                         ce
                         0
                         0          12 recover punitive and exemplary damages against FRANK,EAGAN. SIMS, and REGNIER in an
CALLAHAN & BLAINE




                    0
                    < 2Nd 0
                    oz          •   13 amount to be proven at trial consistent with Constitutional requirements.
               •
               T z Es
                    ,
               (
               jue
                                 14                                         PRAYER FOR RELIEF
                    f1 Uw ‹
                          0 —j I
                    z._z 15
                    O     .1    <               Whereas, based on the foregoing factual allegations and causes of action asserted here,
                    vl     IU
                         w <
                    LT    <
                            w
                    00 Z
                        Z

                    • I- <
                                    16 Plaintiff GEOFFREY JOHNSON prays for the following relief against all Defendants,jointly and
                    C1-
                    <

                                    17 severally.

                                    18        (a)      Compensatory damages in an amount to be proven at trial, but no less than

                                    19 $9,500,000;

                                    20        (b)      Punitive damages in an amount to be proven at trial up to Constitutional limits;

                                    21        (c)      An award of litigation costs:

                                    22        (d)      An award of attorneys' fees to the extent allowable by law;

                                    23        (e)      Any and all other relief that the Court may deem appropriate.

                                    24

                                    25

                                    26

                                    27

                                    28

                                                                                       - 23 -
                                                                 COMPLAINT FOR PROFESSIONAL NEGLIGENCE
                                   Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 28 of 65 Page ID #:11061




                                              1
                                                  Dated: June 11, 2019                           CALLAHAN & B              E, APLC
                                              2

                                              3                                                  By:
                                                                                                         Dani• . Callahan
                                              4                                                          E and Susolik
                                                                                                         '
                                                                                                         Raphael Cung
                                              5                                                          Attorneys for Plaintiff GEOFFREY E.
                                                                                                         JOHNSON
                                              6

                                              7

                                              8

                                              9                                      DEMAND FOR JURY TRIAL

                                             10           Pursuant to the Seventh Amendment ofthe United States Constitution, the Constitution of

                                             11   California, and any and all other applicable law, Plaintiff GEOFFREY JOHNSON hereby requests
                      re
                      0
                                             12 a jury trial in this action for all claims so triable.
CALLAIIAN & BLAINE




                     z0

                     <   —    2
                     O-I   •V.0
                     OZ
                     D
                     .- < ,
                          1
                              0
                                         •   13
                     O
                          ill- X


                             .
                             7,          <
                                             14
                     J             ---

                          W O W
                     Z
                     0
                             =Z
                            1'
                            . 0<             15 Dated: June 11, 2019                            CALLAHAN & BLAINE,APLC
                     7) W <
                     (               °


                      z<
                     LT

                     00 Z w                  16
                                                                                                By:
                                             17                                                  --'17. el J. Callahan
                                                                                                      dward Susolik
                                             18                                                     Raphael Cung
                                                                                                    Attorneys for Plaintiff GEOFFREY E.
                                             19                                                     JOHNSON
                                             20

                                             21

                                             22

                                             23

                                             24

                                             25

                                             26

                                             27

                                             28

                                                                                                  - 24 -
                                                                            COMPLAINT FOR PROFESSIONAL NEGLIGENCE
Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 29 of 65 Page ID #:11062




                      EXHIBIT A
Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 30 of 65 Page ID #:11063




                   SETTLEMENT AGREEMENT AND RELEASE OF ALL CLAIMS

       This Settlement Agreement And Release of All Claims ("Agreement") is entered into between
       the following parties ("the Parties"): Plaintiff Geoffrey Ernest Johnson ("Plaintiff), and
       Defendants County of Los Angeles, Los Angeles Sheriffs Department (also known as the Los
       Angeles County Sheriffs Department), and Leroy Baca (collectively hereafter,"Defendant?).

                                                    RECITALS

       Plaintifffiled a civil action against Defendants, entitled Geoffrey Ernest Johnson v. Leroy Baca,
       et al., Los Angeles County Superior Court Case No. BC493409("State Action").

       On or about June 21,2013,Defendants removed the State Action to the United States District
       Court for the Central District of California with a Case Number of CV-13-4496 MMM(AJWx)
      (the "Lawsuit").

       To avoid the time and expense offurther litigation, the Parties desire to resolve their differences
       and reach an end, compromise, and settlement for all disputes existing and potentially existing
       between them from the incident giving rise to the Lawsuit.

                                                  AGREEMENT

       In consideration ofthe execution of this Agreement and the releases and promises made in the
       Agreement by the Parties, the Parties agree as follows:

       In exchange for a complete resolution of the Lawsuit, Defendants, by and through the County of
       Los Angeles, shall pay to Plaintiff Four Million Dollars ($4,000,000.00) (the "Settlement
       Funds"), subject to approval by the Los Angeles County Board of Supervisors. The parties
       acknowledge that the Court in this matter has issued an order outlining a time table to present
       this settlement for approval by the Los Angeles County Board of Supervisors, and thereafter
       issuance of a settlement draft_ It is understood by the parties that ifthe time table is not complied
       with, this settlement agreement may be revoked by either party.

       The Parties expressly agree that the Lawsuit shall not be dismissed until five (5) business slays
       following receipt by Eagan Avenatti ofthe Settlement Funds as provided above.

       The Plaintiff, being of lawful age, does hereby, and for his heirs, executors, administrators,
       successors and assigns, release, acquit and forever discharge Defendants, as well as their
       respective agents, servants, successors, heirs, attorney, executors, administrators and all other
       persons, firms, corporations, associations or partnerships, or any other entity connected
       therewith, of and from any and all claims, actions, causes of action, demands, rights, damages,
       costs, loss of service, expense and/or compensation, of any nature whatsoever which the
       undersigned Plaintiff now has or which may hereafter accrue to the undersigned Plaintiff on
       account of, or in any way growing out of, any and all known or unknown, foreseen and
       unforeseen, injuries and/or damages and the consequences thereof resulting from, or to result
       from, the incidents, casualties or events which occurred or arose while in custody of the Los
       Angeles County Sheriff's Department from April 2011 through February 2012 in Los Angeles,


                                                      1 of 3
Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 31 of 65 Page ID #:11064




       California, and which has resulted in a claim and/or lawsuit being brought by the Plaintiff and
       against Defendants as described in Case No. CV-13-4496 MMM (AJWx), entitled Geoffrey
       Ernest Johnson v. Leroy Baca, et al., venued in the United States District Court for the Central
       District of California.

       The Plaintiff agrees that this Agreement extends to any claims which the Plaintiff does not know
       or suspect to exist in his favor at the time of executing the document, which if known by him
       may materially affect this settlement. In that regard, the Plaintiff agrees to waive any rights he
       may have under California Civil Code § 1542, which provides as follows: "General release;
       extent - A general release does not extend to claims which the creditor does not know or suspect
       to exist in his favor at the time of executing the release, which is known by him must have
       materially affected his settlement with the debtor." The Plaintifffully understands that he cannot
       hereafter make any further claim or seek any further recovery from the parties being released
       herein by reason ofthe aforesaid matters, and expressly waives all unknown claims caused by, or
       alleged to be caused by, the aforesaid Lawsuit.

       Plaintiff acknowledges that all liens or other claims of third-parties have been disclosed and
       agrees to hold harmless and indemnify Defendants, Hurrell Cantrall LLP,and their attorneys and
       agents, of any and all liens or other claims of third-parties which have been or may be asserted
       for services which have been or may be rendered on behalfofthe Plaintiff.

       The Parties agree that they have received no inducement, promise or offer of any kind
       whatsoever for the consideration delineated hereinabove other than what is stated herein, and that
       this Agreement is executed without reliance on any statement or representation by those released
       or their representatives, or anyone, other than the sole consideration described herein.

       The Parties agree that no party will be deemed the "prevailing party" for any purpose.

       It is understood and agreed that this settlement is the compromise of a disputed claim and that
       the consideration furnished is not to be construed as an admission of liability on the part of
       Defendants, and that Defendants have denied liability on the claim herein and intend merely to
       avoid further litigation by this compromise.

       The compromise and settlement which forms the basis of this Agreement have been arrived at
       after thorough bargaining and negotiation and represents a final, mutually agreeable
       compromise.

       The Parties agree that this Agreement contains the entire agreement between the Parties and that
       the terms of this Agreement are contractual and not a mere recital.

       ///

       /1/

       /1




                                                     2 of 3
Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 32 of 65 Page ID #:11065




        The Parties further agree that they have read and fully understand this Agreement, that the
        opportunity has been afforded to discuss the terms and contents of this Agreement with legal
        counsel and/or that such a discussion with legal counsel has occurred. This rele.:nse may be
        executed in multiple counterparts, each of which shall be deemed an original, and all of that shall
        constitute one agreement to be effective on the date ofthe final signature hereto.


                                    CAUTION:READ BEFORE SIGNING



        DATED: /.2j115




                                                           Authorized Representative of the Defendants


        TElis Settlement Agreement and Release of Al] Claims has been read and approved as to form
        and content.



        DATED:
                                                                    Avenatti, Esq.
                                                           Scott     ,Esq.
                                                           Carlos COInrado, Esq,
                                                           Eagan AVenatti, LLP
                                                           Attorneys for Plaintiff-


                     /.2 z //_
        DATED:                                       By:
                                                           1 homas C.litirrell, Esq.
                                                           Charles Phan, Esq.
                                                           Rebecca H. Snader, Esq.
                                                           Hurrell Cantrall LLP
                                                           Attorneys for Defendants
Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 33 of 65 Page ID #:11066




                      EXHIBIT B
 Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 34 of 65 Page ID #:11067


                                                                                                                                Page $8 of81
REX Prev iewer - Output Basket Resuits


                         T   WIR ED APER> PO HOT leC EF7wflH3OT NOTING         Re4A

                                       • COUNer. OF LOS 'ANGELES
                                                          WARRAhT
                                                                                                         P 0021400949
                                            AUOITOR CON1 ROLLER'S GENERAL
                                        WARRANT CLEARANCE FUND LOS ANGELES,CN.10TellA

                                                                                    FA 8L rFtil Two
      THC Tnra5JFIEFIOr Tr3: COVerFLO$ ghKe             Janunry 26,2015        ye..8.Pä F 3iDA,F DM tiZZLFt
      SC» W FL VI:FLE   RZOM &DZ LOS MGeilig,CA exci2
                                                                                                                                  70-2328
      PAY TO THE ORDER OF

                          LAGAN AYENATTI, LLP ATURNET CLIENT TRUST ACCOUN1
                          C/0 COUNTY COUNSEL
                          LOS ANGELES, GA 90012                                                                      '4.000,000.00




      PAY.              Fotir fdlillon And 001100 Dollars




                 15 Seq #:53040022 Accone1111111148 Serial P:21400949 Amount$4,000,000.00
                                                                                                      Dtp Seq'   3(I W.12   1
   Date:01




                                                           eb'pre v iewerjsp                                                        S 29 2018
 https:lirex.cs.zionsbank.eorarreXWorkspac
     Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 35 of 65 Page ID #:11068




 1
 2
 3
 4
 5
 6
 7
 8
 9
10

11
12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27                                    EXHIBIT B
28
                                               2
Case 8:19-cr-00061-JVS          Document
                Electronically Filed               606
                                     by Superior Court       FiledCounty
                                                       of California, 07/29/21       Page 36
                                                                         of Orange, 11/08/2019     of 65
                                                                                               01:49:17 PM. Page ID #:11069
             DAVID H. YAMASAKI, Clerk of the Court By Brenda Sanchez, Deputy Clerk. 30-2019-01110659-CU-BT-CJC ROA # 2
Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 37 of 65 Page ID #:11070
Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 38 of 65 Page ID #:11071
Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 39 of 65 Page ID #:11072
Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 40 of 65 Page ID #:11073
Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 41 of 65 Page ID #:11074
Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 42 of 65 Page ID #:11075
Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 43 of 65 Page ID #:11076
Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 44 of 65 Page ID #:11077
Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 45 of 65 Page ID #:11078
Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 46 of 65 Page ID #:11079
Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 47 of 65 Page ID #:11080
Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 48 of 65 Page ID #:11081
Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 49 of 65 Page ID #:11082
Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 50 of 65 Page ID #:11083
Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 51 of 65 Page ID #:11084
Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 52 of 65 Page ID #:11085
Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 53 of 65 Page ID #:11086
Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 54 of 65 Page ID #:11087
Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 55 of 65 Page ID #:11088
Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 56 of 65 Page ID #:11089
Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 57 of 65 Page ID #:11090
Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 58 of 65 Page ID #:11091
Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 59 of 65 Page ID #:11092
Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 60 of 65 Page ID #:11093
Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 61 of 65 Page ID #:11094
Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 62 of 65 Page ID #:11095
Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 63 of 65 Page ID #:11096
Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 64 of 65 Page ID #:11097
     Case 8:19-cr-00061-JVS Document 606 Filed 07/29/21 Page 65 of 65 Page ID #:11098




 1
                                   CERTIFICATE OF SERVICE

 2          I, H. Dean Steward, am a citizen of the United States, and am at least 18 years of
 3
      age. My business address is 17 Corporate Plaza, Suite 254 in Newport Beach, California
 4
 5    92660. I am not a party to the above-entitled action. I have caused, on July 29, 2021,

 6    service of the:
 7
         DEFENDANT’S SUBMISSION REGARDING ABILITY TO CROSS EXAMINE
 8                     WITNESSES ON PENDING LAWSUITS
 9    on the following party, using the Court’s ECF system:
10
      AUSA BRETT SAGEL AND AUSA ALEXANDER WYMAN
11
12    I declare under penalty of perjury that the foregoing is true and correct.
13    Executed on July 29, 2021
14
15                                            /s/ H. Dean Steward

16                                            H. Dean Steward

17

18
19
20
21
22
23
24
25
26
27
28
